
	
		I
		112th CONGRESS
		1st Session
		H. R. 2708
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  limitation on the imposition of employment taxes on wages in excess of the
		  contribution and benefit base.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Social Security Solvent Act of
			 2011.
		2.Repeal of
			 limitation on social security wage base for FICA and SECA
			(a)FICAParagraph (1) of section 3121(a) of the
			 Internal Revenue Code of 1986 is hereby repealed.
			(b)SECASubsection (b) of section 1402 of such Code
			 is amended by striking include— and all that follows through
			 3211. and inserting include the net earnings from
			 self-employment, if such net earnings for the taxable year are less than
			 $400..
			(c)Conforming
			 amendments
				(1)Section 31 of such
			 Code is amended by striking subsection (b) and redesignating subsection (c) as
			 subsection (b).
				(2)Section
			 51(h)(1)(A) of such Code is amended by striking except that the
			 contribution and benefit base for each calendar year shall be deemed to
			 be and inserting not to exceed.
				(3)Section 3121(s) of
			 such Code is amended by striking 3102, 3111, and 3121(a)(1) and
			 inserting 3102 and 3111.
				(4)Section 3122 of
			 such Code is amended by striking The person making such return may, for
			 convenience of administration, make payments of the tax imposed under section
			 3111 with respect to such service without regard to the contribution and
			 benefit base limitation in section 3121(a)(1), and he shall not be required to
			 obtain a refund of the tax paid under section 3111 on that part of the
			 remuneration not included in wages by reason of section
			 3121(a)(1)..
				(5)Subsections (a),
			 (b), (c), and (d) of section 3125 of such Code are each amended by striking the
			 last sentence.
				(6)Section 6413 of
			 such Code is amended by striking subsection (c).
				(7)Section 643(d)(1)
			 of such Code is amended by striking 31(c) and inserting
			 31(b).
				(8)Subsection (c) of
			 section 230 of the Social Security Act
			 is amended by striking and sections 1402, 3121, 3122, 3125, 6413, and
			 6654 of the Internal Revenue Code of 1986.
				(d)Effective
			 date
				(1)The amendments
			 made by subsections (a), (b), and (d) shall apply with respect to remuneration
			 paid after December 31, 2011.
				(2)The amendments
			 made by subsection (c) shall apply to taxable years beginning after December
			 31, 2011.
				
